Order unanimously modified in accordance with the Memorandum and as modified affirmed, without costs of this appeal to either party. Memorandum: The order should be modified to provide that the trustee shall supply particulars not heretofore furnished as to the liabilities of Donald S. Potter as of December 31, 1959, December 31, 1960, December 31, 1961, December 31, 1962, including the amount of each liability, the name of the obligee, the nature of the consideration paid by the obligee to Donald S. Potter, which gave rise to the liability and which supports the debt as a legal liability of Donald S. Potter and whether or not such liability of Donald S. Potter was fixed or contingent. See Memorandum in companion ease of Commercial Trading Co. v. Potter Securities Corp. (26 A D 2d 761) decided herewith. (Appeal from order of Onondaga Special Term directing service of a further bill of particulars.) Present — Williams, P. J., Bastow, Henry, Del Vecchio and Marsh, JJ.